Title: From James Madison to John Armstrong, 18 June 1814
From: Madison, James
To: Armstrong, John


        
          June 18. 1814
        
        Note on this note of the Secy. of War covering letters of Col. Croghan to Capt. Sinclair of May 26.
        As the order to Majr. Holmes required a resort to his superior Officer Col. Croghan, and as Capt. Sinclair was ordered to communicate with the latter, it might have been better, to have conveyed the orders to Majr. Holmes thro’ Col. Croghan, than vice versa, as well as to have apprized Col: Croghan, directly of the orders to Capt: Sinclair. But there being no room to question the orders to Majr. H. or those to Capt. S, and the case forbidding delay, the proper course for Croghan was to have conformed to the authenticated intentions of the Govt. and to have then, made his communications on the subject both to the War Dept. and to the officer Commanding the District. The superseding arrangt transmitted directly to him, on the 2d. of June, admits of no misconstruction: unless indeed Holmes, shd. set up his direct & unrevoked orders from the War Dept. agst. those proceeding immediatly from Col. C.
        A Canada newspaper in the hands of the Secretary of the navy, speaks of the weakness of Michilimackina, and of a reinforcemt: on the way, under a Lt. Col:
        
          J.M.
        
        
          A decision on the acceptance of Gen: McArthurs resignation is suspended; with a view to the questions whether he may not be employed as he wishes, and to a proper successor.
        
      